ALLOWANCE
Amendment to the Specification
The Amendment to the Specification filed on 06/16/2021 has been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raymond Chew on 06/16/2021 and 06/30/2021.
Amend claims as follows:
1. 	(Currently Amended) A fluid supercharging device (3, 5) of an engine, comprising; 
a rotating shaft (7) for rotating under action of a driving force; 
at least one stage of impeller (308) of either compressor stage or turbine stage coaxially fixed to the rotating shaft (7); and 
a plurality of fan blades (301) fixed around a perimeter of each of the at least one stage of the impeller (308);
a plurality of fluid guiding inlets (305) are arranged at several locations along a lengthwise direction extending from the impeller (308) to a tip end of a leeward side (303) of each of the plurality of the fan blades (301), and a fluid channel (304) communicating with the plurality of the fluid guiding inlets (305) is provided along the lengthwise direction inside the each of the plurality of the fan blades (301);
wherein a central line (309) of an opening-shape central line of each fluid inlet of the plurality of the fluid guiding inlets (305) is consistent with a rotation direction and an angle of the plurality of the fan blades (301) such that the fluid successfully enters the guiding inlet when the fan blades rotate, and a number and a size of the plurality of the fluid guiding inlets (305) of each of the plurality of the fan blades (301) decreases progressively along the lengthwise direction from the Impeller (308) to the tip end;
 tip end of the respective one of the plurality of the fan blades (301) from the impeller (308) in the fluid channel (304), and is in communication with each of the plurality of the fluid guiding inlets (305) on the leeward side (303) of the each of the plurality of the fan blades (301) and the fluid channel (304) therein; 
wherein other end opposite the suction port (905) of the suction pipe (801) is in communication with a rotating shaft inner channel (802) of the rotating shaft (7) at the position of the impeller (308), and further in communication with an outer portion of the suction pipe (801) of the housing (1) to an exhaust port (803) of the suction motor (8); and the exhaust port (803) of the suction motor (8) is communicated with the outside world or connected through a pipe to an inlet of a front gas intake passage (2);
wherein when the rotating shaft rotates, a fluid is drawn into the fluid channel (304) through the plurality of the fluid guiding inlets (305) on the leeward side (303) and then through a path from the suction port (905) to the other end of the suction pipe (801) and the rotating shaft inner channel (802); a  flow velocity on the leeward side (303) of the plurality of the fan blades (301) is different from that of a windward side (302) when it passes through a width direction.
Allowable Subject Matter
Claims 1, 4, 8-9, 15-17 and 27-30 are allowed.
Reasons for Allowance
Prior art does not teach in combination with the other limitations of the independent claims: 
“a suction port (905) of the suction pipe is positioned at the tip end of the respective one of the plurality of the fan blades from the impeller in the fluid channel (304) , and is in communication with each of the plurality of the fluid guiding inlets (305) on the leeward side of each of the plurality of the fan blades (301) and the fluid channel; and the other end opposite the suction port of the suction pipe is in 
It is noted that the elected species was Fig. 4 disclosed in paragraph [0037] of PGPub 2018/0066578.  It is also noted that “fan blades” applies equally to the compressor blades and to the turbine blades.  Thus, the suction is equally applied to the compressor and the turbine blades, from the blades tips to the blades roots as shown in Figs. 3, and where the shaft inner suction-channel extends all along the rotating assembly, as shown in Fig. 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARUN GOYAL/Primary Examiner, Art Unit 3741